IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,545-01




EX PARTE MICHAEL LEMUS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-1160118-U IN THE 291ST DISTRICT COURTFROM DALLAS COUNTY 




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of the offense of
aggravated robbery and sentenced to imprisonment for fifteen years. 
            The writ record contains a certificate of service from the Dallas County District Clerk’s office
stating that a copy of the findings of fact was served on Applicant.  However, there are no findings
of fact in the writ record.    We remand this application to the 291ST District Court of Dallas County
for the District Clerk’s office to either supplement the record with the findings of fact as stated in
that certificate of service, or, if no findings were made, to correct the writ record.
            This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 30 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 60 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 
 
Filed: January 15, 2014
Do not publish